Citation Nr: 1010057	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a claimed acquired 
psychiatric disorder; to include bipolar and depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the Waco, 
Texas RO.

In a May 2002 rating decision, the RO denied the Veteran's 
claim of service connection for posttraumatic stress disorder 
(PTSD).  The Veteran did not appeal that decision and the 
Board notes that the issue of PTSD is not before the Board.

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans' Law judge.  A copy of 
the hearing transcript has been associated with the claims 
file.

In a November 2008 decision, the Board remanded the claim to 
the RO for additional development.  The requested development 
was completed and the case has returned to the Board for 
appellate consideration. 

The review of the record reveals several different diagnoses 
of psychiatric disabilities including diagnoses of PTSD and 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has recently held that claims for service 
connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board has rephrased the issue above to be entitlement to 
service connection for a psychiatric disorder, to included 
bipolar disorder and depressive disorder, in order to comply 
with the Court's holding.  The Board notes that the November 
2009, Supplemental Statement of the Case (SSOC) the RO 
considered the question as to whether psychiatric disorders 
other than bipolar disorder warranted service connection, and 
service connection was not granted. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran was treated for a low back strain while in 
service in January and August 1973; there were no chronic 
symptoms of low back disability in service; no continuous low 
back symptoms since service, including that degenerative disc 
disease (DDD) was not shown until many years after service; 
and the currently demonstrated low back disorder is not due 
to an in-service injury or disease.  

3.  A psychiatric disorder was not shown in service and there 
is no competent or credible evidence establishing a nexus 
between the claimed psychiatric disorder and active service.


CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


2.  An acquired psychiatric disorder, claimed as bipolar 
disorder, to include depressive disorder, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In a December 2004 pre-rating letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection as well 
as what information and evidence must be submitted by the 
Veteran, what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  
Subsequently, in a March 2006 letter he was advised of how 
disability ratings and effective dates were assigned.  The 
case was thereafter readjudicated in a November 2009 
Supplemental Statement of the Case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording VA 
examinations.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, VA examinations, statements by the 
Veteran's representative, family, and his own statements and 
testimony.  

Additionally, as the Board will discuss, the Veteran was 
provided with two separate VA examinations in August 2009.  
The reports of these examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical and 
mental examination, rendered appropriate diagnoses, and 
offered opinions.  The Board therefore concludes that the 
examinations are adequate for the purposes of this decision.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.   


Analysis

Service Connection Legal Authority

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability, is through a demonstration of 
continuity of symptomatology.  Barr, 
21 Vet. App. 303; see Savage v.  Gober 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) (2009).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On 
the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.



Service Connection for Low Back Disorder

The Veteran claims to have a low back disorder as a result of 
heavy lifting during his period of active service.  

The evidence shows that the Veteran was treated for back pain 
while in service.  In January 1973 the Veteran was seen for 
back pain of the lower thoracic and upper lumbar areas.  The 
treatment provider noted that the Veteran had a history of 
heavy lifting.  The August 1973 service treatment record 
indicated complaints of back pain and prescribed medication.  
The Board finds that there were no chronic low back symptoms 
during service.  On service separation examination, the 
Veteran indicated not having had arthritis or rheumatism, 
bone, joint, or other deformity, or recurrent back pain.  On 
the June 1974 Medical Examination Report at service 
separation, the examiner indicated that the Veteran's lower 
extremities and spine were both normal on clinical 
evaluation.  

The Board also finds that the weight of the evidence 
demonstrates that low back symptoms were not continuous since 
service.  In July 2008, the Veteran testified that he injured 
his back during service lifting heavy items.  He stated that 
his back "popped" several times and he would lay down and 
work through it.  He indicated that he did not go to sick 
call at that time.  He testified that his back began 
bothering him again in 1986, about 12 years after his 
separation from service.  He further indicated that his back 
gave out sometime in 1993 or 1994 and then he later injured 
it again while working for the VA in Little Rock.  The 
Veteran did not indicate during his testimony and has not 
contended otherwise that he has experienced continuous back 
symptoms since active service.  

On the June 1974 service separation examination, the Veteran 
indicated not having had arthritis or rheumatism, bone, 
joint, or other deformity, or recurrent back pain.  On the 
June 1974 Medical Examination Report, the Veteran indicated 
that his lower extremities and spine were both normal.  The 
evidence fails to show that the Veteran was diagnosed with 
arthritis of the spine within one year after his discharge 
from service based on X-ray findings.

The post service treatment record include an April 2001 X-ray 
report, the treating physician diagnosed lumbar 
dextroscoliosis, normal alignment, disc space narrowing L2/3 
- L4/5, vacuum phenomenon, and osteophytes with levels 
consisted with DDD.  A May 2001 VA treatment record indicates 
treatment for back pain.  The treating physician provided a 
diagnosis of DDD as well as cervical and lumbar pain.

During a November 2001 VA examination, the examiner diagnosed 
the Veteran with DDD of the cervical spine, traumatic in 
origin from a motor vehicle accident in 1999, and DDD of the 
lumbar spine secondary to pain and decreased range of motion.  
In a November 2004 VA treatment record, the Veteran was seen 
for complaints of progressively severe low back pains.  

The Board further finds that the weight of the evidence shows 
that the currently demonstrated low back disorder is not due 
to an in-service injury or disease.  After thoroughly 
reviewing the Veterans VA treatment records, the August 2009 
VA examiner opined that it was less likely that the Veteran's 
current lumbar spine condition is related to his complaints 
while on active duty, and that it was more likely that his 
current spine condition is related to aging and attrition.  
He based this opinion on the fact that both episodes of in-
service treatment for low back pain involved one treatment 
that resolved without incident.  The VA examiner further 
stated that there is nothing in the current orthopedic 
literature indicating that a remote lumbar spine muscular 
strain will cause degenerative disc disease or other 
degenerative conditions of the spine.  Furthermore, the 
examiner noted that the Veteran stated the he began treatment 
for his low back in approximately 1989, 15 years after 
discharge from service.  Hence, the examiner could not 
establish chronicity while on active duty nor in the interim 
between 1974 and 1989.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a low back disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Service Connection for a Psychiatric Disorder

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a bipolar disorder.  
On the June 1974 service separation examination, the Veteran 
indicated that he was in good health and that he had never 
been treated for a mental condition.  

The Board finds that the Veteran does not have a current 
diagnosis of a bipolar disorder.  During the July 2008 Travel 
Board hearing Veteran reported that he had been told by a 
nurse that he was bipolar (See page 8).  However, the Board 
notes that hearsay medical evidence does not constitute 
competent medical evidence (e.g., when claimant states 
anecdotally that a physician previously expressed an opinion, 
but there is no supporting evidence thereof in the record).  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).  

Furthermore, after reviewing the Veteran's claims file, the 
August 2009 VA examiner noted that he was unable to find 
merit in the Veteran's claim for bipolar disorder.  The VA 
examiner also noted that after a fairly extensive review of 
the Veteran's VA treatment, no history of a diagnosis with 
bipolar disorder was found, and that the only incidence of 
bipolar disorder being mentioned was when the Veteran himself 
would bring it up.  Finally, the examiner opined that the 
Veteran did not meet the criteria for bipolar disorder and 
that the vast majority of the Veteran's behavioral problems 
including mood instability, instability of interpersonal 
relationships, anger management problems, impulsivity, 
conflicts with authority figures, conflicts with societal 
norms, irritability, irresponsibility, enhanced self image, 
arrogance, and deceitfulness are all primarily attributable 
to his personality pathology/disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no evidence of the existence of a bipolar disorder and 
denial of the claim is warranted on the basis that there is 
no current disability, i.e., there is no bipolar disorder.  
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

With regards to the Veteran's diagnosis of depression, on the 
June 1974 service separation examination, the Veteran 
indicated that he had depression or excessive worry.  The 
examiner noted that the Veteran had been depressed since 
coming aboard ship.  The Veteran further indicated that he 
was in good health and that he had never been treated for a 
mental condition.

During the August 2009 VA examination, the examiner noted 
that the Veteran's depressive disorder not otherwise 
specified, was secondary to a combination of his personality 
disorder, the emotional disregulation caused by years of drug 
abuse and the psychosocial consequences of drug abuse.  The 
VA examiner opined that it was less likely than not that any 
of the Veteran's mental disorders/conditions are related to 
his military service.  He goes on to indicate that the 
Veteran does not meet the criteria for bipolar disorder or 
PTSD and that the Veterans symptoms can mostly be understood 
in terms of the combination of his long standing personality 
disorder and history of extensive drug addictions.

Finally, the Board has considered the appellant's personality 
disorder.  Congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2009).  Mere congenital or developmental defects; absent, 
displaced, or supernumerary parts; refractive error of the 
eye; personality disorder; and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. § 4.9 
(2009).  A mental disorder superimposed on a personality 
disorder may be service connected.  38 C.F.R. § 4.127 (2009).  
The Board has considered those above.  As service connection 
is not permitted for the personality disorder, further 
consideration is not warranted. 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disorder to include 
bipolar and depressive disorders, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for low back strain is denied

Service connection for a psychiatric disorder, to include 
bipolar and depressive disorders, is denied



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


